Citation Nr: 0841558	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  08-29 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE
Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to March 
1955.  

This appeal arises from an October 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for PTSD.  The in-
service stressors he has described are unrelated to combat 
and for that reason must be verified.  The RO concluded that 
the veteran's claimed in-service stressors could not be 
verified.  No attempt was made to verify the events recounted 
by the veteran through official sources.  

The veteran in his Statement in Support of Claim for Service 
Connection for PTSD (VA Form 21-0781) identified the month 
and date of the claimed occurrences and his military unit at 
the time of the events in question.  The Board finds that the 
veteran has provided sufficient details so that verification 
of the events must be requested.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  A request should be made through the 
appropriate official channels for 
verification of the veteran's claimed in-
service stressors.  (While serving with B 
Co. 112th Inf. Reg., a member of his unit 
was killed in a tank accident in November 
1953, and others were killed in a firing 
range accident in September 1953.)  The 
details provided by the veteran on his VA 
Form 21-0781 and a copy of his DD Form 
214 should be enclosed with the request.  

2.  If any military stressor is verified, 
the veteran should undergo a VA 
examination to ascertain whether he meets 
the criteria for a diagnosis of PTSD, 
based on a verified stressor.  

3.  Next, re-adjudicate the claim, and if 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

